     Case 1:20-cv-07438-NLH Document 2 Filed 06/26/20 Page 1 of 7 PageID: 17



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
___________________________________
                                     :
JOHN WAYS,                           :
                                     :
           Petitioner,               :    Civ. No. 20-7438 (NLH)
                                     :
     v.                              :    OPINION
                                     :
                                     :
DAVID E. ORTIZ,                      :
                                     :
           Respondent.               :
___________________________________:
APPEARANCES:

John Ways
Fort Dix Federal Correctional Institution
Inmate Mail/Parcels
P.O. Box 2000
Joint Base MDL, NJ 08640

       Petitioner Pro se

HILLMAN, District Judge

       John Ways, a prisoner confined at FCI Fort Dix, New Jersey,

has filed a Petition for Writ of Habeas Corpus under 28 U.S.C. §

2241 alleging that he is being illegally detained and subjected

to “unlawful execution of conditions of confinement knowingly

exposing me to daily COVID-19 infection and, because of my age

and co-morbid preconditions, an immediate death.”             ECF No. 1 at

2.    For the reasons that follow, the Court will dismiss the

habeas petition without prejudice.
     Case 1:20-cv-07438-NLH Document 2 Filed 06/26/20 Page 2 of 7 PageID: 18



I.    BACKGROUND

       Petitioner is confined at FCI Fort Dix, which is a federal

prison operated by the Bureau of Prisons (“BOP”), an agency of

the United States Department of Justice.           He states in his

petition:

       By April 2020, COVID-19 pandemic overran entire [Fort
       Dix] political subdivision of New Jersey.      CEO Ortiz
       while immediately transferring more than 700 convicted
       criminal Alien federal inmates out of [Fort Dix] for
       release to their home Countries before being infected;
       nevertheless refuses to authorize transfer for out-of-
       State citizen to COVID-19 free confinement in their home
       States.    This, despite State of New Jersey’s law:
       N.J.S.A. 30:4-91.3 and Governor of New Jersey issuing
       Executive Order No. 124/COVID-19 and Congresses [sic]
       enactment of the [Coronavirus Aid, Relief, and Economic
       Security (CARES) Act, Pub. L. No. 116-136, § 12003(b)(2)
       (2020), (“CARES Act”)] and the Federal Government
       through the Attorney General of the United States in
       March of 2020 – both Sovereigns: Federal Government and
       State of New Jersey – commanding by Law and Executive
       Orders for CEO Ortiz and all Immediate Custodians having
       “incarcerated citizens” (Executive Order No. 124/COVID-
       19) to transfer Elderly and at risk citizens back to
       their home States in release from COVID-19 overrun
       confinement.

ECF No. 1 at 1-2 (emphasis omitted).           He alleges that as a

citizen of the State of Nebraska, he should have been

released to his home.

       Petitioner asks the Court to inquire into Warden

Ortiz’s authority to detain him and, ultimately, to order

his immediate release.




                                       2
  Case 1:20-cv-07438-NLH Document 2 Filed 06/26/20 Page 3 of 7 PageID: 19



II.   DISCUSSION

      A.   Legal Standard

      Petitioner brings this petition for a writ of habeas corpus

as a pro se litigant.       The Court has an obligation to liberally

construe pro se pleadings and to hold them to less stringent

standards than more formal pleadings drafted by lawyers.

Erickson v. Pardus, 551 U.S. 89, 94 (2007); Higgs v. Attorney

Gen. of the U.S., 655 F.3d 333, 339 (3d Cir. 2011), as amended

(Sept. 19, 2011) (citing Estelle v. Gamble, 429 U.S. 97, 106

(1976)).    A pro se habeas petition and any supporting

submissions must be construed liberally and with a measure of

tolerance.

      Nevertheless, a federal district court must dismiss a

habeas corpus petition if it appears from the face of the

petition that Petitioner is not entitled to relief. 28 U.S.C. §

2254 Rule 4 (made applicable through Rule 1(b)); see also

McFarland v. Scott, 512 U.S. 849, 856 (1994); Siers v. Ryan, 773

F.2d 37, 45 (3d Cir. 1985), cert. denied, 490 U.S. 1025 (1989).

      B.   Analysis

      Petitioner argues Warden Ortiz is required to release him

to home confinement in Nebraska under New Jersey Governor Phil

Murphy’s Executive Order 124 and the CARES Act.          He asserts that

he is at risk of infection and death from COVID-19 due to his

age and co-morbidity factors.      ECF No. 1 at 10-11.      According to

                                     3
  Case 1:20-cv-07438-NLH Document 2 Filed 06/26/20 Page 4 of 7 PageID: 20



Petitioner, Warden Ortiz “compels me to live in 300 man

overcrowded old dilapidated WWII barracks without personal

protection equipment and barred from any social distancing while

both N.J. law and federal laws command elderly be transferred

from COVID-19 quarantined infected facilities to coronavirus

free existence.”    Id. at 10 (capitalization adjusted).         He

states he is 54 years old and “because he is afflicted with COPD

and severe asthma and high blood pressure there is a 99% chance,

if not certain, for [his] death under these conditions of

confinement.”    Id. at 3.

     “The ‘core’ habeas corpus action is a prisoner challenging

the authority of the entity detaining him to do so, usually on

the ground that his predicate sentence or conviction is improper

or invalid.”    McGee v. Martinez, 627 F.3d 933, 935 (3d Cir.

2010) (citing Leamer v. Fauver, 288 F.3d 532, 542 (3d Cir.

2002)).   “[W]henever the challenge ultimately attacks the ‘core

of habeas’ – the validity of the continued conviction or the

fact or length of the sentence – a challenge, however

denominated and regardless of the relief sought, must be brought

by way of a habeas corpus petition.”        Leamer, 288 F.3d at 542.

“Conversely, when the challenge is to a condition of confinement

such that a finding in plaintiff's favor would not alter his

sentence or undo his conviction,” a civil rights action is the

appropriate course of action.      Id.

                                    4
  Case 1:20-cv-07438-NLH Document 2 Filed 06/26/20 Page 5 of 7 PageID: 21



     The Honorable Reneé Marie Bumb, D.N.J., recently held that

there was no habeas jurisdiction under § 2241 in a matter

involving a proposed class action of “medically vulnerable” Fort

Dix inmates who were afraid of contracting COVID-19:

     A core habeas challenge is one where “a prisoner
     challeng[es] the authority of the entity detaining him
     to do so, usually on the ground that his predicate
     sentence or conviction is improper or invalid.”
     Petitioners do not present a core challenge; they do not
     contest the validity of their convictions or sentences.
     Nor do Petitioners challenge the duration of their
     confinement, as has been recognized in habeas, such as
     cases presenting the loss of good time credits, denial
     of parole or BOP’s miscalculation of a prisoner’s
     sentence.   True, Petitioners seek early release from
     prison, but they do not do so on the basis that their
     convictions or sentences are invalid.     Instead, they
     seek such injunctive relief based on unconstitutional
     conditions of confinement, a type of challenge that
     neither the Supreme Court nor the Third Circuit has yet
     recognized as a cognizable habeas claim.

Wragg v. Ortiz, No. 20-5496,          F. Supp. 3d      , 2020 WL

2745247, *18 (D.N.J. May 27, 2020) (quoting McGee, 627 F.3d at

935).   “[T]his Court finds that this is not the Eighth Amendment

‘exceptional case’ to warrant habeas jurisdiction.          To be fair,

Petitioners’ fear of contracting COVID-19 is not unwarranted.

Such a fear permeates American society, and in a prison

environment such fears are most likely heightened.          But nothing

in the Complaint rises to the level of circumstances that

warrant habeas relief.”     Id. at *19.

     The Court is persuaded by the reasoning in Wragg.

Petitioner has not presented any facts beyond a generalized

                                    5
  Case 1:20-cv-07438-NLH Document 2 Filed 06/26/20 Page 6 of 7 PageID: 22



concern of contracting COVID-19 due to the alleged conditions at

Fort Dix.   His reliance on Governor Murphy’s Executive Order 124

is misplaced; the executive order applies to prisoners confined

by the New Jersey Department of Corrections, not the Federal

Bureau of Prisons.    See Executive Order No. 124 (Apr. 10, 2020),

available at https://nj.gov/infobank/eo/056murphy/pdf/EO-124.pdf

(last visited June 23, 2020).      Moreover, the CARES Act, which

does apply to the BOP, “does not mandate home confinement for

any class of inmate.”     Valenta v. Ortiz, No. 20-3688, 2020 WL

1814825, at *1 (D.N.J. Apr. 9, 2020).        The CARES Act only

permits the Attorney General to increase the maximum amount of

time that a prisoner may spend in home confinement.

     Petitioner has not provided any information that he sought

home confinement under the CARES Act and was denied.          A claim

that the BOP arbitrarily denied Petitioner release on home

confinement under the CARES Act is an appropriate claim to raise

under § 2241, but there must be a BOP decision for the Court to

review.   Therefore, “to the extent that Petitioner seeks review

of the BOP’s home confinement placement decision, the petition

is premature.”   Furando v. Ortiz, No. 20-3739, 2020 WL 1922357,

at *4 (D.N.J. Apr. 21, 2020).      Petitioner must first seek

release under the CARES Act.      Petitioner is free to file a §

2241 petition raising this argument after he has at least

attempted to exhaust this claim within the BOP.          Alternatively,

                                    6
  Case 1:20-cv-07438-NLH Document 2 Filed 06/26/20 Page 7 of 7 PageID: 23



Petitioner may file a civil rights claim contesting the

conditions of his confinement.

III. CONCLUSION

     For the foregoing reasons, the petition for writ of habeas

corpus is dismissed without prejudice.        An appropriate order

will be entered.

Dated: June 24, 2020                       s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    7
